ALLOWABILITY NOTICE
This action is in response to the application filed 19 July 2020.
Claims 1 – 20 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowed Claims: Claims 1 – 20 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 USC §101
	The limitations of determining, by a machine learning algorithm and based on the telemetry data and on the previously received telemetry data, a usage profile associated with the computing device and  re-training the machine learning algorithm using the telemetry data and the previously received telemetry data provide for at least an specific improvement over prior systems. Thus, the claim is eligible because it is not directed to the recited judicial exception.

35 USC §102 / §103
	The closest prior art of record includes Zamer (U.S. 2016/0247177), which discloses communication device input interfaces for use in determining a more accurate cost of an item; Devereaux et al. (U.S. 9,886,723), which discloses determining appliance insurance coverage/products using informatic sensor data; Dinwiddie et al. (U.S. 2019/0213600), which discloses systems and methods for determining component failure rates and in situ product warranty registration; and Rowswell.et al. (U.S. 2021/0207827), which discloses an autonomous machine learning diagonostic system with simplified sensors for home appliances.
	However, with respect to exemplary independent claim 1, the closest prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to at least performing, using the machine learning algorithm, a cost-benefit analysis based on: an out-of-pocket cost associated with repairing the computing device outside the warranty period of the current warranty; and a cost of the extended warranty; providing a recommendation to purchase the extended warranty, the recommendation including the cost-benefit analysis; and re-training the machine learning algorithm using the telemetry data and the previously received telemetry data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Davies; James Gareth et al. (U.S. 20210070258), which discloses machine analysis;
Pothula; Sundeep et al. (U.S. 20210174257), which discloses a federated machine-learning platform leveraging engineered features based on statistical tests; 
Merkin, Cynthia M.  et al. (U.S. 20030074294), which discloses a computer system warranty upgrade method and apparatus;
Bredemeier, Andrew Peter  et al. (U.S. 20030154094), which discloses an interactive warranty product comparison system and method;
Logan; Lester L. (U.S. 20080103785), which discloses a system and method for providing extended warranty pricing;
Vittal; Sameer et al. (U.S. 20120053983), which discloses a risk management system for use with service agreements;
Gallego; Guillermo et al. (U.S. 20130013517), which discloses making an extended warranty coverage decision;
Fano; Andrew E. (U.S. 20170323216), which discloses determining retraining of predictive models;
Shin; Helen Haekyung et al. (U.S.  20180307713), which discloses a diagnostic method and system utilizing historical event logging data; and
Singh; Mahesh Pratap et al. (U.S. 10235631), which discloses methods and apparatus to predict machine failures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683